DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “around an axis thereof,” which is vague and ambiguous.  “Thereof” could refer to one of the locking portions (i.e. “an axis” is only one axis), or to the central shaft (see wording of previous clause).  This is neither particularly set forth nor distinctly claimed. This ambiguity is stated again in claim 4’s “the axis thereof,” which has unclear antecedent basis.  Axis whereof?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drent (US 7,946,560).
Regarding claim 1 Drent discloses a hook device comprising:
a central shaft (148) which extends in a first (vertical) direction; and a first locking portion (152) and a second locking portion (154) which are disposed such that the central shaft (148) is interposed therebetween, in a second (horizontal) direction orthogonal to the first (vertical) direction,
wherein the first locking portion (152) and the second locking portion (154) are connected to the central shaft (148) in a state where the first locking portion (152) and the second locking portion (154): 
i) are not rotatable independently around an axis thereof (i.e. of the central shaft 148) extending in the first (vertical) direction and 
ii) are rotatable around an axis (see annotated figure below; i.e. both are rotatable about the same axis) extending in a third direction different from the first (vertical) direction and the second (horizontal) direction.

    PNG
    media_image1.png
    398
    640
    media_image1.png
    Greyscale

Annotated Figure 2
Regarding claim 2 Drent discloses the above hook device, and further discloses:
a first single-hook (152) having (being) the first locking portion (152); a second single-hook (154) having (being) the second locking portion (154); and
a connection member (150) which is connected to each of the first single-hook (152), the second single-hook (154), and the central shaft (148), wherein the first single-hook (152) and the second single-hook (154) are connected to the connection member (150) in a state where each of the first single-hook (152) and the second single-hook (154) is not rotatable independently around the axis (see above axis) extending in the first (vertical) direction (i.e. they rotate about this axis together), at positions separated from each other in the second (horizontal) direction, and
wherein the central shaft (148) is connected to the connection member (150) in a state where the central shaft (148) is relatively rotatable around the axis extending in 
Regarding claim 3 Drent discloses the above hook device, and further discloses wherein the first single-hook (152) and the second single-hook (154) are connected to the connection member (150) such that the first locking portion (152) and the second locking portion (154) face outward.
Regarding claim 4 Drent discloses the above hook device, and further discloses wherein each of the first single-hook (152) and the second single-hook (154) is connected to the connection member (150) in a state where the first single-hook (152) and the second single-hook (154) are rotatable independently around the axis thereof (i.e. of the connection member) extending in the third direction (see above annotated axis).
Regarding claim 5 Drent discloses the above hook device, and further discloses wherein the connection member (150) includes a first shaft (S1) which extends in the third direction and rotatably supports one end of the first single-hook (152),

    PNG
    media_image2.png
    338
    362
    media_image2.png
    Greyscale
 
Annotated Figure 3
a second shaft (S2) which extends in the third direction at a position separated from the first shaft (S1) in the second (horizontal) direction and rotatably supports one end of the second single-hook (154), and a third shaft (S3) which extends in the third direction between the first shaft (S1) and the second shaft in the second (horizontal) direction and rotatably supports one end of the central shaft (148), and
a pair of support plates (150) which supports both ends of each of the first shaft (S1), the second shaft (S2), and the third shaft (S3), and wherein in the third direction, a separation distance (see figure 5) between the pair of support plates (150) is larger than a thickness of each of the first single-hook (152) and the second single-hook (154).
Regarding claim 6 Drent discloses the above hook device, and further discloses wherein the first single-hook (152) and the second single-hook (154) are connected to the connection member (150) with a positional relationship in which the first single-hook (152) and the second single-hook (154) do not come into contact with each other (i.e. they remain parallel) in a state (see figure 14) where the connection member (150) is 
Regarding claim 7 Drent discloses the above hook device, and further discloses wherein the first single-hook (152) and the second single-hook (154) are connected to the connection member (150) with a mirror symmetric positional relationship (see figure 3) with respect to an imaginary line extending in the first (vertical) direction through the central shaft (148).
Regarding claim 10 Drent discloses the above hook device, and further discloses a crane (see figure 1).
Regarding claim 12 Drent discloses the above hook device, and further discloses wherein the first locking portion and the second locking portion (152/154) extend such that an end of each of the first locking portion and the second locking portion (152/154) on a side opposite (i.e. bottom side) to the central shaft (148) faces outward (i.e. outward from 150, and away from the central shaft).
Regarding claim 13 Drent discloses the above hook device, and further discloses first and second stoppers (see figure2) which prevent dropping of a wire hooked to the first/second locking portion,
wherein each of the first/second locking portion is connected to the central shaft (148) to be independently rotatable around the axis extending in the third direction in a state where each of the first stopper and the second stopper (see figure 2) prevents dropping of the wires hooked to the first locking portion and the second locking portion (152/154).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, 11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Drent in view of Zollondz (US 6,991,275).
Regarding claim 8 Drent discloses the above hook device, and further discloses a sheave block (100) which supports the other end of the central shaft (148) wherein the connection member (150) is configured so as not to come into contact with the sheave block (100) in a state (see figure 14) where the connection member (150) is inclined until the first shaft (S1) and the third shaft (S3) are aligned with each other in the first (vertical) direction.
It is not clear if Drent teaches a rotational bearing in figure 4, or a fixed connection.  Official Notice was given in the action of 09/28/20 that rotational connections for load engagers are old and well known in the art.  As Applicant has traversed this statement, the Zollondz reference is noted, which shows a pulley block It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the connection of Drent rotational in order to better position the load.
Regarding claim 9 modified Drent teaches the above hook device, and further teaches wherein an appearance of the connection member (150) when viewed in the third direction (see figure 3) has a shape in which an angle between a first side along an imaginary line connecting the first shaft (S1) and the third shaft (S3) to each other and a second side along an imaginary line connecting the second shaft (S2) and the third shaft (S3) to each other is 90° or less.

    PNG
    media_image3.png
    404
    362
    media_image3.png
    Greyscale

Annotated Figure 3

claim 11 modified Drent teaches the above hook device, and further discloses wherein the central shaft (148) is rotatable around the axis (as per Zollondz) extending in the first (vertical) direction so that the first locking portion and the second locking portion (Drent 152/154) integrally rotate around the axis (as per Zollondz) extending in the first (vertical) direction.
Regarding claim 14 modified Drent discloses the above hook device, and further discloses a sheave block (Drent 100) including a thrust bearing (as per Zollondz) which supports the central shaft (Drent 148),
wherein the central shaft (Drent 148) is rotatable around the axis extending in the first (vertical) direction with respect to the sheave block (Drent 100).
Regarding claim 15 modified Drent discloses the above hook device, and further discloses a sheave block (Drent 100) including a thrust bearing (i.e. Zollondz 8 is a thrust bearing) which supports the central shaft (148),
wherein the sheave block (Drent 100) includes a plurality of sheaves (see Drent figures 2-3) around which a wire is wound and a trunnion (see Zollondz 9 connection) which fixes the thrust bearing (Zollondz 8) to the sheave block (Drent 100).

Response to Arguments
Applicant's arguments filed 12/28/20 have been fully considered but they are not persuasive. Applicant argues (pages 8-12) that Drent does not explicitly disclose that the first hook suspension (152) and the second hook suspension (154) are not rotatable independently around an axis extending in the vertical direction.  This is not persuasive.  It would be physically impossible for both to “independently” rotate about a single axis .
Applicant traversed (see page 12) the Official Notice that an articulated joint in old and well known.  The Zollondz reference is supplied above, which teaches this limitation at joint block 8.  It is argued that those of ordinary skill in the art are well versed in articulated joints.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.L.A/           Examiner, Art Unit 3654               

/SANG K KIM/           Primary Examiner, Art Unit 3654